Appeal from D. C. Mass. Further consideration of question of jurisdiction in this case postponed to the hearing of the case on the merits. Case placed on summary calendar and set for oral argument with No. 76 [certiorari granted, infra, p. 816]. In addition to questions presented on the merits, counsel requested to discuss in their briefs and oral arguments, not only the issue of jurisdiction under the “arresting a judgment” subdivision of 18 U. S. C. § 3731, but also the questions whether jurisdiction exists under either the “motion in bar” subdivision or the “decision . . . setting aside, or dismissing” subdivision of 18 U. S. C. § 3731.